717 S.E.2d 743 (2011)
STATE of North Carolina
v.
John HOUSE.
No. 286P11.
Supreme Court of North Carolina.
October 6, 2011.
Christopher W. Brooks, Assistant Attorney General, for State of North Carolina.
Roy D. Trest, Calabash, for House, John.
Rex Gore, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 12th of July 2011 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."